         Case 1:20-cv-07610-VSB Document 20 Filed 03/26/21 Page 1 of 2




                                                     March 23, 2021


VIA ECF

The Honorable Vernon S. Broderick
United States District Judge                                              3/26/2021
United States District Court
40 Foley Square, Room 415
New York, New York 10007

           Re: Wallace v. The IM. Group, LLC, et al., 20-cv-7610 (VSB)

Dear Judge Broderick:

            We are the attorneys for Plaintiff Carmela Wallace, personal representative of the
Estate of Jarad Higgins p/k/a Juice WRLD (the “Estate”), in the above-referenced action against
Defendants The IM. Group, LLC and Sean Welch (collectively, “Defendants”). The action
concerns claims for breach of fiduciary duty, breach of contract, unjust enrichment, negligence,
and an accounting.

             We write to respectfully request a 30-day extension of the March 29, 2021 deadline for
the Estate to file its default judgment application against Defendants – the business managers that
controlled and mismanaged Mr. Higgins’s financial affairs before their services were terminated.
[Dkt. No. 15.]1 Under the requested extension, the new date for the Estate’s default judgment
motion under Rule 4.H. of your Honor’s Individual Rules of Practice in Civil Cases would be April
28, 2021. This is the second extension requested by the Estate, and is necessitated, in part, by the
difficulties encountered due to the ongoing pandemic.

            The investigator that the Estate employed to assist in the search for Defendants has
failed to locate where Mr. Welch is conducting Defendants’ day-to-day operations. Defendants’
absence has intensified and complicated the difficulties of preparing the default judgment motion.

1
 Defendants provided business management services to Plaintiff’s son, Jarad Higgins p/k/a Juice
WRLD, a successful recording artist who tragically died a young man in December 2019. Mr.
Higgins’s song Lucid Dreams, which appears on the RIAA-certified Platinum album Goodbye &
Good Riddance, is a six-time Platinum single that reached No. 2 on the Billboard Hot 100. Mr.
Higgins also performed on more than a dozen other singles that have been either RIAA-certified
Platinum or multi-Platinum, as well as numerous singles that have been RIAA-certified Gold.
          Case 1:20-cv-07610-VSB Document 20 Filed 03/26/21 Page 2 of 2


The Honorable Vernon S. Broderick
March 23, 2021
Page 2

            In addition, the Estate seeks this extension to analyze the documents it was able to
obtain voluntarily or by subpoena from third-parties concerning, among other things, some of the
financial information Defendants have not produced to the Estate because of their non-
participation in this litigation [Dkt. Nos. 11 & 18 (entry of default against each defendant)], and
their failure to turn over to the Estate all of the files and documents entrusted to them, which
documents should have been provided by Defendants, without objection, due to the fiduciary
duties owed by them to Mr. Higgins and now his Estate.

           Among the documents the Estate received this month are electronic documents
JPMorgan Chase Bank, N.A. produced in response to the Estate’s subpoena. Other documents
were voluntarily obtained from BMI and BMG. The Estate’s business manager is working with
the undersigned counsel to evaluate whether the Estate has sufficient information to calculate the
damages it sustained from Defendants’ unlawful conduct.

            If the documents in the Estate’s possession do not allow it to sufficiently establish its
damages, then the Estate will continue to pursue recovering the necessary information directly
from Defendants so the Estate is not left without a remedy. One option the Estate is considering
is whether to pursue a partial default judgment against Defendants solely on the Estate’s
accounting claim to allow the Estate to obtain the financial information from Defendants using the
coercive and contempt powers of this Court. Assuming the necessary financial materials are
obtained from a default judgment granted on the accounting claim, the Estate would then attempt
to use that information to establish its damages on the other claims.

           We thank the Court for its consideration of the requested relief.

                                              Respectfully submitted,

                                              /s/ Jonathan D. Davis

                                              Jonathan D. Davis

JDD:hs
